[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                  FEBRUARY 11, 2008
                                                  THOMAS K. KAHN
                            No. 07-12104
                                                       CLERK
                        Non-Argument Calendar
                      ________________________

                 BIA Nos. A98-380-899 & A98-380-900

DALIA ROSA LUGO,
ANDREA CAROLINA SALCEDO,

                                                         Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 11, 2008)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:
       Dalia Rosa Lugo and her daughter, Andrea Carolina Salcedo,1 pro se,

petition for review of the final order of the Board of Immigration Appeals (“BIA”)

affirming without opinion the immigration judge’s (“IJ”) denial of their claims for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”).2 Lugo contends that

substantial evidence does not support the findings that she did not show that she

suffered or reasonably feared persecution due to her political opinion. We

DISMISS in part and DENY in part the petition.

                                      I. BACKGROUND

       Lugo and her daughter are both natives and citizens of Venezuela. They

entered the United States as tourists on 3 June 2003. In July 2004, the Department

of Homeland Security (“DHS”) served them with Notices to Appear (“NTAs”),

charging them as removable pursuant to 8 U.S.C. § 1227 (a)(1)(B), as aliens who

have remained in the United States for a time longer than permitted.

       Lugo then filed an application for asylum and withholding of removal. In

her application, Lugo stated that she had provided services as a volunteer to the


       1
           Salcedo is a derivative applicant.
       2
          Lugo failed to raise her claims related to CAT relief and presentation of witnesses
before the BIA; therefore, we lack jurisdiction to review these claims, and they are dismissed.
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam).
                                                  2
Orlando Venezuelan Society since 2002. Lugo claimed political asylum based on

her political opinion and her membership in a particular social group. She alleged

past mistreatment and fear of mistreatment if returned to Venezuela due to her

political activities against President Chavez. Lugo stated that she had been

assaulted by two men who took her purse, watch, and chain and warned her to stop

opposing President Chavez. She explained that she feared imprisonment and

torture if returned to Venezuela because, despite the warning, she had continued to

collect signatures to recall President Chavez. Lugo stated that she had joined the

opposition party Primera Justicia in December 2001. She attached an affidavit

stating that, as a result of her participation in the recall referendum, she had been

threatened, and that she fears persecution and loss of her life if she returns to

Venezuela. Lugo also included the police report of the assault, verification of her

membership in Primera Justicia and participation in the Venezuelan Society of

Orlando, and articles describing conditions in Venezuela.

      Lugo appeared before an immigration judge, conceded removability, and

requested relief in the form of asylum, withholding of removal, and CAT

protection. She supplemented her application by providing the State Department’s

Venezuela Country Report on Human Rights Practices for 2004, which essentially

supported her description of life in Venezuela. The report described the history of

the attempts to recall President Chavez from power. It noted that the government’s
                                           3
human rights record was poor. The report stated that witnesses to governmental

abuses and those who had signed petitions for the recall referendum were harassed

and threatened. The report also noted that the government and its supporters

disrupted numerous opposition rallies and marches with military weapons,

firearms, tear gas, and billy clubs.

      Lugo’s supplement also included: (1) the police report she filed

complaining of the 31 May 2003 assault, when her attackers warned her to stop

opposing President Chavez; (2) her affidavit describing the assault and stating the

she left Venezuela fearing for her life and that of her daughter; (3) several

statements by people supporting her application and its allegations; and (4)

numerous news clippings and articles on conditions in Venezuela and the

characteristics of President Chavez’s regime.

      At her asylum hearing, Lugo testified to the following. Her family and her

daughter’s father remain in Venezuela. Although her family is from Espousuya,

she had always lived in the area of Caracas and did not know about living in other

areas. The Venezuelan company she partly owns still operates and provides her

with income. Lugo joined Primero Justicia when President Chavez failed to

maintain democracy in Venezuela. As a result of President Chavez’s undermining

of democracy, some of her family’s land was taken, but later returned. Pro-Chavez

groups, called “Bolivarian Circles,” persecute President Chavez’s opponents and
                                           4
have no respect for Venezuelans. AR at 64.3 In the United States, Lugo worked

with the Orlando Society of Venezuelans because it facilitated the gathering of

signatures to recall President Chavez in Orlando, Florida. Lugo offered a list,

called a “Ta[s]kondez,” that contained information about people that voted against

President Chavez in the referendum, however, her name was not on that list. Id. at

70.

      Lugo testified that she was attacked in Venezuela on 31 May 2003 at a

subway station near the Savana Grande shopping district. While window

shopping, she felt a poke in her right side and was pushed from the view of the

window. Then, two armed men took her watch and bracelet and opened her purse

to take her wallet. One of the men said, “Stop working against the Government of

Comandante Chavez. This is a warning. The next time will be worse.” Id. at 68.

People came to her assistance, and the men fled. However, based on this comment,

Lugo became scared because the assault was related to her political work. She

filed a complaint with the municipality of Chapao and then “got on the first plane

that [she] could” to come to the United States. Id. at 69. Because of this incident,

she fears for her life and that of her daughter should they be returned to Venezuela.

      On cross-examination, Lugo testified that the attackers’ use of President

Chavez’s name made the mugging political. She conceded that her physical

      3
          Lugo also submitted a report describing the Bolivarian Circles.
                                                 5
injuries were minor and did not require medical attention. Lugo explained that she

collected recall signatures in February 2003, which were submitted to the

government and made public before May 2003. However, before the attack, she

had “never had any fear” of being in Venezuela. Id. at 80. Lugo also testified that

at the time of the assault that Venezuela was caught up in the passion of the

upcoming election and had low civility. Lugo conceded to the IJ that her attackers

may not have known of her involvement in collecting the signatures to recall

President Chavez.

      The IJ denied Lugo’s requests for relief. In his oral decision, the IJ found

that Lugo was credible, but that the May attack was not enough to establish

persecution. The IJ noted that Lugo’s testimony lacked detail as to her activities in

support of Primero Justicia and that she did not hold a high-level or high-profile

position in the party. The IJ also noted that Lugo had left Venezuela, as she had

previously, without hindrance and that her extensive family remained in Venezuela

without significant political harassment. The IJ summarized the assault at the

subway station in May, but emphasized that, standing alone, it did not amount to

past persecution. The IJ found Lugo’s belief that she would be persecuted for her

political activities if she returned to be “highly speculative, at best.” Id. at 40.

Finally, the IJ noted that Lugo did not know what would happen if she were to

return to a city other than Caracas in Venezuela. Because the IJ found Lugo to be
                                            6
statutorily ineligible for relief, he chose not to address whether a discretionary

grant of relief was warranted. Because Lugo had failed to establish eligibility for

asylum, the IJ also found that she had failed to meet the higher burden required for

withholding of removal. Further, the IJ found that Lugo’s one instance of an

assault in Venezuela did not qualify her for CAT relief, because she was not held

under the custody of the government nor was it more likely than not that she would

be in the future.

      Lugo appealed the IJ’s decision regarding political asylum and withholding

of removal to the BIA. However, in her counseled brief, Lugo only challenged the

IJ’s denial of her application for political asylum. The BIA affirmed the IJ’s

decision without opinion. Lugo filed a timely petition for review.

                                  II. DISCUSSION

      When considering a petition to review a BIA final order, we review legal

issues de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir.

2004). The BIA's factual findings are reviewed under the substantial evidence test.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001). Under this test, we

“affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1284 (quotation

omitted). We review only the BIA’s decision except to the extent the BIA

expressly adopts the IJ’s opinion or reasoning. Id. at 1284. In this case, the BIA
                                           7
expressly adopt the IJ’s decision by affirming without opinion; therefore, we

review the IJ’s decision. Finally, we liberally construe pro se pleadings.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

      An alien, who is present in the United States, may apply for asylum.

See 8 U.S.C. § 1158(a)(1). The Attorney General or Secretary of the Department

of Homeland Security has discretion to grant asylum if the alien meets the INA’s

definition of a “refugee.” See 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      who is unable or unwilling to return to, and is unable or unwilling to
      avail . . . herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of . . .
      political opinion . . . .

8 U.S.C. § 1101(a)(42)(A). The alien carries the burden of proving statutory

“refugee” status. Al Najjar, 257 F.3d at 1284. “Uncorroborated but credible

testimony from the applicant may be sufficient alone to sustain the burden of proof

for asylum or withholding of removal.” D-Muhumed, 388 F.3d at 818-19; see also

8 C.F.R. § 208.13(a).

      “To establish asylum based on past persecution, the applicant must prove

(1) that she was persecuted, and (2) that the persecution was on account of a

protected ground.” Silva v. U.S. Att’y. Gen., 448 F.3d 1229, 1236 (11th Cir.

2006). While the INA does not define persecution, we have held that “persecution

is an extreme concept, requiring more than a few isolated incidents of verbal
                                          8
harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (per curiam) (quotations omitted).

      A well-founded fear of future persecution may be established by showing:

(1) past persecution (in that it creates a presumption that such fear is well-

founded); (2) a reasonable possibility of future persecution that cannot be avoided

by relocating within the subject country; or (3) a pattern or practice in the subject

country of persecuting members of a statutorily defined group of which the alien is

a part. 8 C.F.R. § 208.13(b)(1), (2); Sepulveda, 401 F.3d at 1230-31. The well-

founded fear inquiry “has both an objective and subjective component” – that is,

the applicant must show that her fear is “subjectively genuine and objectively

reasonable.” See Al Najjar, 257 F.3d at 1289. “The subjective component is

generally satisfied by the applicant’s credible testimony that he or she genuinely

fears persecution.” Id. “[T]he objective prong can be fulfilled either by

establishing past persecution or that he or she has a ‘good reason to fear future

persecution.’” Id. (citation omitted). General civil strife does not create eligibility

for relief from removal, even if the applicant’s life is clearly threatened, unless the

applicant proves the relationship between her fear of harm and a statutorily

enumerated ground. See Perlera-Escobar v. Executive Office for Immigration, 894

F.2d 1292, 1296-97 (11th Cir. 1990) (per curiam). Moreover, when a petitioner’s

family remains in the country of origination without persecution, the petitioner’s
                                            9
fear of future persecution may be undermined. See Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1259 (11th Cir. 2006) (per curiam).

      The Attorney General may not remove an alien if that alien’s life or freedom

would be threatened on account of political opinion. INA § 241(b)(3),

8 U.S.C. § 1231(b)(3). The applicant must show that it is “more likely than not

[that] she will be persecuted or tortured upon being returned to her country.”

Sepulveda, 401 F.3d 1232 (quotation omitted). “Where an applicant is unable to

meet the well-founded fear standard for asylum, [s]he is generally precluded from

qualifying for either asylum or withholding of [removal].” Al Najjar, 257 F.3d at

1292-93 (quotation omitted).

      The record does not compel a conclusion that the IJ erroneously found that

Lugo had not been subjected to past persecution. As past persecution, Lugo cited

one incident of a mugging during which two men stole personal items and warned

her to stop opposing President Chavez. She conceded to the IJ that the attackers

may not have known of her political activities. Lugo’s single incident does not

constitute the “more than a few, isolated incidents” of intimidation that might show

persecution, and is much less severe than the numerous incidents related in Silva –

phone calls, threats, gunshots, and a kidnaping without injury – which neither

compelled a conclusion that they were related to political opinion nor rose to the



                                         10
level of persecution. See Silva, 448 F.3d at 1237-39. Accordingly, although

frightening, Lugo’s incident does not compel a finding of past persecution.

      Likewise, the record does not compel a conclusion that the IJ erroneously

found that Lugo did not objectively and reasonably fear future persecution. Lugo

relied on the same mugging incident to provide the basis of her fear of future

persecution. This single incident does not compel the conclusion the Lugo will be

singled out for future persecution on account of her political opinion. See Silva,

448 F.3d at 1239. Additionally, her name did not appear on the list she submitted

of President Chavez’s opponents, so there is no evidence that she would be singled

out for harassment or persecution in the future. Further, we see no error in the IJ’s

reasoning that Lugo’s family’s continued residence in Venezuela undermine the

reasonableness of her fear of persecution upon her return. See Ruiz, 440 F.3d at

1259. Thus, although Lugo subjectively fears future persecution, the evidence

does not compel a finding of an objective, reasonable possibility of future

persecution.

      Therefore, substantial evidence supports the determination that Lugo was

not entitled to asylum because the evidence did not compel a finding of past-

persecution or well-founded fear of future persecution on account of Lugo’s

political opinion. See Al Najjar, 257 F.3d at 1283-84. Because she did not meet



                                          11
the burden required for asylum, Lugo was fails to meet the higher standard for

withholding of removal. See id.



                               III. CONCLUSION

      Lugo, on behalf of herself and her daughter, petitions for review of the

BIA’s affirmance of the IJ’s denial of their claims for asylum and withholding of

removal. Because Lugo based her asylum application upon the single isolated

incident, the record does not compel a conclusion that the IJ erroneously found that

Lugo had not been subjected to past persecution and did not objectively and

reasonably fear future persecution. Because she did not establish that she was

qualified for asylum, Lugo was unable to meet the higher standard for withholding

of removal. Accordingly, we DENY Lugo’s petition as to those claims. Because

we lack jurisdiction to review Lugo’s claims related to CAT relief and presentation

of witnesses, we DISMISS her petition as to those claims.



      DENIED IN PART, DISMISSED IN PART.




                                         12